Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate identifying a code set having a potential software malfunction from among multiple code sets, wherein each code set has source identifiers associated with a software developer and the identifying is based on line of code behavior and a relational model representing execution of the code set on a controller, as recited in the independent claims as a whole.  
Zhang (US 10,915,435) discloses determining a possible cause for a problem in the software application (abstract).  The determination of a possible problem includes calling paths for each of a plurality of methods in source code and simulating computing device user actions in the software application (Id.).
Kayal (US 10,684,940) discloses an artificial intelligence system that helps developers build failure-resilient microservices (abstract).  Users may select from a large collection of targeted scripts that simulate specific actions involving the microservice to test whether its performance will fail in response to certain events (col. 2:10-15).
However, none of the discovered references anticipate or obviate identifying a code set having a potential software malfunction from among multiple code sets, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199